DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02 July 2020 is/are entered and considered by Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A system, comprising: 
at least one processor; and 
a memory that stores operational instructions that, when executed by the at least one processor, cause the processor to: 
receive, via a network interface, a first medical scan and a first medical report corresponding to the first medical scan, wherein the first medical report was written by a first medical professional in conjunction with review of the first medical scan; 
generate first automated assessment data by performing a first inference function on the first medical scan by utilizing a computer vision model trained on a plurality of medical scans; 
generate first human assessment data by performing an extraction function on the first medical report; 
generate first consensus data by performing a consensus function on the first automated assessment data and the first human assessment data, wherein performing the consensus function includes comparing the first automated assessment data to the first human assessment data; and 
transmit, via the network interface, a first retroactive discrepancy notification, wherein the first retroactive discrepancy notification indicates the first medical scan is flagged in response to determining the first consensus data indicates the automated assessment data compares unfavorably to the first human assessment data.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because the steps of writing/extracting a medical report, comparing data, and flagging unfavorable comparisons are directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) because the steps are directed towards steps that are typically performed when reviewing a physician’s diagnosis of a patient, for example. MPEP 2106.04(a)(2)(II) 
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes”.
But for the computer and memory recited with a high level of generality in a post hoc manner to implement the abstract concept, nothing in the claim would prevent the steps from being performed in the human mind either mentally or with pen and paper.
For example, the steps of writing and extracting a medical report may be performed mentally by a person. Similarly, the steps of comparing data and flagging unfavorable comparisons may be done by a person looking at the data and thinking about the results, for example.
Therefore, the steps are directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP 2106.04(a)(2)(III)
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-19 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
at least one processor; and 
a memory that stores operational instructions that, when executed by the at least one processor, cause the processor to: 
receive, via a network interface, a first medical scan and a first medical report corresponding to the first medical scan;
generate first automated assessment data by performing a first inference function on the first medical scan by utilizing a computer vision model trained on a plurality of medical scans; 
transmit, via the network interface, a first retroactive discrepancy notification.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the processor and memory, the Specification as originally filed on 02 July 2020 discloses general purpose/generic computer processor and memory (page 134 paragraph 384). Although the Specification discloses that a special purpose computing is provided, there is no disclosure of what constitutes a special purpose computer. Instead, Examiner submits that deploying software module on a generic computer does not render that computer into a special purpose computer.
Regarding the network interface, the Specification discloses generic computers used to send and receive data over a network (see at least page 3 paragraph 0038).
These limitations amount to mere instructions to apply an exception. MPEP 2106.05(f))
Regarding the trained computer vision model, this limitation amounts to generally linking the abstract idea to a particular technological environment or field of use (such as merely limiting the abstract concept to a particular technological environment of computer vision modeling with a high level of generality without any specific limitation regarding how the computer vision model would implement the abstract concept). MPEP 2106.05(h))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 3-4, 6 reciting various devices and interfaces, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: at least one processor; and a memory that stores operational instructions that, when executed by the at least one processor, cause the processor to: receive, via a network interface, a first medical scan and a first medical report corresponding to the first medical scan; generate first automated assessment data by performing a first inference function on the first medical scan by utilizing a computer vision model trained on a plurality of medical scans; transmit, via the network interface, a first retroactive discrepancy notification; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

	Claim 20 recites a method for performing the functions of the system of claim 1, and is therefore rejected for substantially similar rationale as applied to claim 1 above, and incorporated herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-9, 11, 13-17, 19-20  is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Sorenson (20180060512).

	Claim 1: Sorenson discloses:
A system (Title illustrating a system), comprising: 
at least one processor (Figure 1 illustrating a computer); and 
a memory (Figure 1 illustrating computer software storage) that stores operational instructions that, when executed by the at least one processor, cause the processor to: 
receive, via a network interface (Figure 1 illustrating a network), a first medical scan (page 9 paragraph 0077 illustrating a CT scan) and a first medical report corresponding to the first medical scan, wherein the first medical report was written by a first medical professional in conjunction with review of the first medical scan (page 3 paragraph 0038 illustrating receiving a first result from a physician); 
generate first automated assessment data by performing a first inference function (page 10 paragraph 0084 illustrating an inferenced engine) on the first medical scan by utilizing a computer vision model trained on a plurality of medical scans (page 3 paragraph 0038 illustrating receiving a second result from a second engine); 
generate first human assessment data by performing an extraction function on the first medical report (page 3 paragraph 0038 illustrating parsing the first result); 
generate first consensus data by performing a consensus function on the first automated assessment data and the first human assessment data, wherein performing the consensus function includes comparing the first automated assessment data to the first human assessment data (page 3 paragraph 0038 illustrating comparing the first and second results); and 
transmit, via the network interface, a first retroactive discrepancy notification, wherein the first retroactive discrepancy notification indicates the first medical scan is flagged in response to determining the first consensus data indicates the automated assessment data compares unfavorably to the first human assessment data (page 2 paragraph 0029 illustrating determining disagreement between the results).

Claim 2: Sorenson further discloses:
wherein first retroactive discrepancy notification includes at least one image associated with the first medical scan and retroactive discrepancy data that indicates at least one discrepancy between the automated assessment data and the human assessment data (page 4 paragraph 0042 illustrating providing the image data as well as the disagreement in results).

Claim 3: Sorenson further discloses:
wherein the retroactive discrepancy data is transmitted to a client device having an interactive user interface, wherein the retroactive discrepancy data includes a first prompt to update the first human assessment data for display via the interactive user interface (page 4 paragraph 0042 illustrating an interface allowing the user to accept the first result from the physician, or update the physician’s finding as appropriate).

Claim 4: Sorenson further discloses:
wherein the client device generates, in response to user interaction with the interactive user interface and in response to the first prompt, discrepancy correction data for correction of the first human assessment data (page 4 paragraph 0042 illustrating an interface allowing the user to update the physician’s findings).

Claim 8: Sorenson further discloses:
wherein the first medical scan and the first medical report are processed by as part of an audit of a plurality of medical reports that includes the first medical report and an associated plurality of medical reports that includes the first medical report (page 13 paragraph 0110 illustrating sampling based on any of a plurality of parameters), wherein the system generates a plurality of retroactive discrepancy notifications including the first retroactive discrepancy notification (Abstract, also as discussed with respect to claim 1 above and incorporated herein), and wherein the system further comprises a factor detection system configured to generate factor data, based on the plurality of retroactive discrepancy notifications, that identifies one or more factors that contribute to errors associated with the first medical professional (page 4-5 paragraph 0129 illustrating factors relevant to healthcare provider workflow [considered to be forms of “factors that contribute to errors”]).

Claim 9: Sorenson further discloses:
wherein the one or more factors include at least one systematic factor (page 15 paragraph 0129 illustrating factors relevant to provider workflow [considered to be a form of “systemic” factor]).

Claim 11: Sorenson further discloses:
wherein the one or more factors include at least one cognitive factor (page 15 paragraph 0129 illustrating factors relevant to provider workflow [considered to be a form of “cognitive” factor]).

Claim 13: Sorenson further discloses:
wherein the audit is a non-random audit associated with a plurality of medical professionals that include the first medical professional (page 13 paragraph 0110 illustrating sampling based on physician [considered to be a form of “non-random” audit]).

Claim 14: Sorenson further discloses:
wherein the audit is a random audit associated with the first medical professional (page 13 paragraph 0110 illustrating selecting parameters other than the physician [considered to be a form of “random” audit]).

Claim 15: Sorenson further discloses:
wherein the audit is a non-random audit associated with the first medical professional triggered by identification of one or more prior errors associated with one or more of the plurality of retrospective discrepancy notification (page 4 paragraph 0040 illustrating targeting sources of prior medical errors).

Claim 16: Sorenson further discloses:
wherein the factor detection system is further configured to transmit the factor data to a client device associated with the first medical professional, and wherein the client device generates prompts, via an interactive user interface of the client device, based on the one or more factors that contribute to the errors associated with the first medical professional (page 4 paragraph 0042 illustrating an interface allowing the user to accept the first result from the physician, or update the physician’s finding as appropriate).

Claim 17: Sorenson further discloses:
wherein the factor data indicates one or more conditions and the prompts are in triggered by an occurrence of one or more conditions (page 4 paragraph 0042 illustrating identifying a disagreement [considered to be a “condition”]).

Claim 19: Sorenson further discloses:
wherein the first medical scan and the first medical report are processed by as part of an audit of a plurality of medical reports that includes the first medical report and an associated plurality of medical reports that includes the first medical report (page 13 paragraph 0110 illustrating sampling based on any of a plurality of parameters), wherein the system generates a plurality retroactive discrepancy notifications including the first retroactive discrepancy notification (Abstract, also as discussed with respect to claim 1 above and incorporated herein), and wherein the system further comprises a factor detection system configured to identify, based on the plurality retroactive discrepancy notifications, one or more factors that contribute to errors associated with a plurality of medical professionals that include the first medical professional (page 4-5 paragraph 0129 illustrating factors relevant to healthcare provider workflow [considered to be forms of “factors that contribute to errors”]).

Claim 20 recites a method performing the steps of the system of claim 1, and is therefore rejected for substantially similar rationale as applied to claim 1 above, and incorporated herein.
In particular, Sorenson teaches a method (Title, page 1 paragraph 0002) for performing the step of claim 20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson in view of Callas (20110238441).

	Claim 5: Sorenson teaches:
further comprising a medical billing verification system, configured to: 
receive the discrepancy correction data (page 15 paragraph 0129 illustrating receiving CPT codes for the proper procedure); 
determine at least one medical code corresponding to a medical condition indicated by the discrepancy correction data (page 15 paragraph 0129 illustrating determining the proper CPT procedure code for the suggest procedure); 
receive actual billing data (page 6 paragraph 0053 illustrating receiving billing data).
Sorenson does not teach: 
compare the at least one medical code to the actual billing data; 
generate billing verification data when the at least one medical code compares unfavorably to the actual billing data; and 
transmit the billing verification data to the client device.
Callas teaches:
compare the at least one medical code to the actual billing data (page 7 paragraph 0098-0100 illustrating comparing a second proposed code to a first code); 
generate billing verification data when the at least one medical code compares unfavorably to the actual billing data (page 7 paragraph 0105 illustrating comparing the submitted procedure with evidence based historical data to determine rare diagnoses); and 
transmit the billing verification data to the client device (page 0105 illustrating providing data indicating that the procedure needs justification to override).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the evidence based code comparison of Callas within the physician verification system of Sorenson with the motivation of identifying physicians that are not treating patients according to evidence based guidelines, and thereby encouraging physicians to promote better patient outcomes (Callas; page 7 paragraph 0105).

Claim 6: Sorenson does not teach:
wherein the billing verification data includes a second prompt to update the actual billing data for display via the interactive user interface, and wherein the client device generates, in response to user interaction with the interactive user interface and in response to the second prompt, updated billing data.
Callas teaches:
wherein the billing verification data includes a second prompt to update the actual billing data for display via the interactive user interface, and wherein the client device generates, in response to user interaction with the interactive user interface and in response to the second prompt, updated billing data (page 7 paragraph 0105 illustrating allowing the physician to adjust the treatment or justify the medically necessitated treatment).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the evidence treatment override or adjustment of Callas within the physician verification system of Sorenson in view of Callas with the motivation of identifying physicians that are not treating patients according to evidence based guidelines, and thereby encouraging physicians to promote better patient outcomes, but while also allowing physicians to prescribe rare treatments when medically necessitated (Callas; page 7 paragraph 0105).

Claim 7: Sorenson discloses:
wherein the first medical scan and the first medical report are processed by as part of a non-random audit (page 13 paragraph 0110 illustrating sampling based on physician [considered to be a form of “non-random” audit]) of a plurality of medical reports that includes the first medical report (page 13 paragraph 0110 illustrating retrieving cases for the physician), an associated plurality of medical reports that includes the first medical report and an associated plurality of billing reports (page 13 paragraph 0110, page 15 paragraph 0129 illustrating retrieving medical billing codes, also as discussed above with respect to claim 5), wherein the non-random audit is directing to identify abnormalities that were never reported and never billed (page 13 paragraph 0110 illustrating sampling physician data to identify disagreements with the second results [considered to be “abnormalities” that were not identified by the first physician) and wherein the system further comprises a medical billing verification system configured to: 
determine at least one medical code corresponding to a medical condition indicated by the first retroactive discrepancy notification (page 15 paragraph 0129 illustrating determining the proper CPT procedure code for the suggest procedure); 
receive actual billing data of the plurality of billing reports corresponding to the first medical report from a medical billing system  (page 6 paragraph 0053 illustrating receiving billing data).
Sorenson does not teach: 
compare the at least one medical code to the actual billing data; 
generate updated billing data when the at least one medical code compares unfavorably to the actual billing data; and 
transmit the updated billing data to the medical billing system.
Callas teaches:
compare the at least one medical code to the actual billing data (page 7 paragraph 0098-0100 illustrating comparing a second proposed code to a first code); 
generate updated billing data when the at least one medical code compares unfavorably to the actual billing data (page 7 paragraph 0105 illustrating comparing the submitted procedure with evidence based historical data to determine rare diagnoses); and 
transmit the updated billing data to the medical billing system (page 0105 illustrating providing data indicating that the procedure needs justification to override).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the evidence based code comparison of Callas within the physician verification system of Sorenson with the motivation of identifying physicians that are not treating patients according to evidence based guidelines, and thereby encouraging physicians to promote better patient outcomes (Callas; page 7 paragraph 0105).

Claim(s) 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson in view of Sorenson in view of Velez (20190057774).

Claim 10: Sorenson does not teach:
wherein the at least one systematic factor indicates errors that occur more frequently for reviews by the first medical professional associated with: 
using a particular one of plurality of viewing tools; 
using a particular interface feature of a viewing tool; 
a particular time a day; 
after a number of prior reviews in a reviewing session of the first medical profession; or 
after a particular duration of the reviewing session.
Velez teaches:
using a particular interface feature of a viewing tool (page 1 paragraph 0004 illustrating using a particular alert may lead to “alert fatigue”).
The remaining limitations are rendered optional by the limitation “or” and therefore need not be taught by the applied art.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the overriding alerts of Velez within the physician verification system of Sorenson with the motivation of promoting meaningful alerts that can positively effect patient outcomes (Velez; page 1 paragraph 0004).

Claim 12: Sorenson does not teach:
wherein the at least one cognitive factor includes: 
an anchoring bias factor; 
a framing bias factor; 
a satisfaction of search factor; 
a satisfaction of report factor; or 
a tunnel vision factor.
Velez teaches:
a tunnel vision factor (page 9 paragraph 0072 illustrating overconfidence [considered to be a form of “tunnel vision”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the overriding alerts of Velez within the physician verification system of Sorenson with the motivation of promoting meaningful alerts, amongst other corrections, that can positively effect patient outcomes (Velez; page 1 paragraph 0004).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson in view of Sorenson in view of DiRienzo (6006191).

Claim 18: Sorenson does not teach:
wherein the factor data indicates one or more lockout conditions, wherein the factor detection system is further configured to transmit the factor data to a client device associated with the first medical professional, and wherein the client device locks out the first medical professional in response to an occurrence of one or more conditions.
DiRienzo teaches:
wherein the factor data indicates one or more lockout conditions, wherein the factor detection system is further configured to transmit the factor data to a client device associated with the first medical professional, and wherein the client device locks out the first medical professional in response to an occurrence of one or more conditions (column 29 line 13-24 illustrating locking out a physician who does not respond in a timely manner [considered to be a form of “condition”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the physician lockout of DiRienzo within the physician verification system of Sorenson with the motivation of encouraging physicians to perform at a faster rate for improved patient care (DiRienzo; column 29 line 13-24).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nadolski (20180241764) discloses healthcare provider errors that were caused by fraud (page 21 paragraph 0205).
Donchin (A look into the nature and causes of human errors in the intensive care unit) discloses possible causes for physician errors (page 143 Objectives).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626